Motion Granted; Abatement Order filed January 5, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-01066-CR
                               NO. 14-15-01067-CR
                               NO. 14-15-01068-CR
                                    ____________

                     DYLAN ANDREW QUICK, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 339th District Court
                            Harris County, Texas
              Trial Court Cause Nos. 1383658, 1383659 & 1383660

                             ABATEMENT ORDER

      Appellant filed a motion to abate these appeals to determine whether
significant portions of the reporter’s record have been lost or destroyed. Rule 34.6(f)
of the Texas Rules of Appellate Procedure provides that an appellant is entitled to a
new trial when the reporter’s record or exhibits are lost, under the following
circumstances:
      (1) if the appellant timely requested a reporter’s record;
      (2) if, without the appellant’s fault, a significant exhibit or a significant
      portion of the court reporter’s notes and records has been lost or
      destroyed;
      (3) if the lost, destroyed, or inaudible portion of the reporter’s record,
      or the lost or destroyed exhibit, is necessary to the appeal’s resolution;
      and
      (4) if the lost, destroyed or inaudible portion of the reporter’s record
      cannot be replaced by agreement of the parties, or the lost or destroyed
      exhibit cannot be replaced either by agreement of the parties or with a
      copy determined by the trial court to accurately duplicate with
      reasonable certainty the original exhibit.
Tex. R. App. P. 34.6(f).

      The motion is granted. Accordingly, the trial court is directed to conduct a
hearing to determine the following: (1) whether appellant timely requested a
reporter’s record; (2) whether without the appellant’s fault, significant exhibits have
been lost or destroyed; (3) whether the lost exhibits are necessary to appellant’s
appeal; and (4) whether the parties can agree on replacement of the missing exhibits
with copies, or (5) if the trial court can determine with reasonable certainty that
copies accurately duplicate the missing exhibits. The court is directed to reduce its
findings to writing and to have a supplemental clerk’s record containing those
findings filed with the clerk of this court, together with a reporter’s record from the
hearing, within 30 days of the date of this order.

      The appeals are abated, treated as cases, and removed from this court’s active
docket. The appeals will be reinstated on this court’s active docket when the trial
court’s findings and recommendations are filed in this court. The court also will
consider an appropriate motion to reinstate the appeals filed by either party, or the
court may reinstate the appeals on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a hearing,
the court coordinator of the trial court shall set a hearing date and notify the parties
of the hearing date and time.



                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Brown and Jewell.